UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
Amalia Madera,

                          Plaintiff,                               19 Civ. 649 (KMK) (AEK)

        -against-                                                  ORDER

Commissioner of Social Security,

                          Defendant.
--------------------------------------------------------------x

THE HONORABLE ANDREW E. KRAUSE, U.S.M.J.

        A telephone conference is hereby scheduled for Friday, May 7, 2021 at 2:15 p.m. to

discuss the applicability of the Supreme Court’s decision in Carr v. Saul, 141 S. Ct. 1352 (2021),

to this matter.

        In Carr, the Supreme Court held that applicants for Social Security disability benefits

who had hearings conducted, and/or decisions issued, by an administrative law judge (“ALJ”)

whose appointment was not in accordance with the Appointments Clause of the U.S.

Constitution were not required to administratively exhaust their Appointments Clause challenges

during proceedings before the Social Security Administration before raising such challenges for

the first time in federal court. Here, Plaintiff’s ALJ hearing was conducted, and the ALJ’s

decision was issued, before the ALJ’s appointment was ratified by the Acting Commissioner of

Social Security in July 2018. To date, Plaintiff has not raised an Appointments Clause challenge

in this federal court proceeding.

        In light of the Carr decision, and to promote efficiency and judicial economy, the parties

are directed to meet and confer regarding whether this case should to be remanded to the

Commissioner for a new hearing before a constitutionally appointed ALJ different from the ALJ
who previously heard and adjudicated Plaintiff’s claim for benefits. Should Plaintiff elect not to

request a remand on the Appointments Clause issue at this stage, this may constitute a waiver of

the Appointments Clause challenge in all further proceedings, including appeals. A decision not

to request a remand will not prejudice the Plaintiff in any way before this Court, nor will it affect

the timing of this Court’s decision on the pending motions in this matter should the case remain

in federal court.

        The Court will hear argument on this issue, if necessary, during the May 7, 2021

conference.

                                         **********

        The conference shall be an AT&T teleconference organized by the Chambers of the

undersigned. To access the teleconference, please follow these directions: (1) dial the meeting

number: (877) 336-1831; (2) enter the access code: 2751700; and (3) press pound (#) to enter the

teleconference as a guest. Should counsel experience any technical issues with the

teleconferencing system, please contact Chambers at (914) 390-4070.


Dated: April 30, 2021
       White Plains, New York
                                                      SO ORDERED.


                                                      ______________________________
                                                      ANDREW E. KRAUSE
                                                      United States Magistrate Judge




                                                  2
